Citation Nr: 1401929	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  06-30 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in part, denied service connection for depressive disorder.

The Veteran testified before the undersigned at a Travel Board hearing in January 2008.  A copy of the hearing transcript has been associated with the claims file.

The Board subsequently remanded the matter for additional development in March 2008, August 2010, and April 2012.  In March 2013, the Board requested a medical opinion from the Veterans Heath Administration (VHA).  All requested development has been completed, and the case is once again before the Board for appellate review.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, an acquired psychiatric disorder, major depressive disorder, is of service origin.


CONCLUSION OF LAW

An acquired psychiatric disorder, major depressive disorder, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5121A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In view of the favorable disposition below, the Board finds that all notification and development actions necessary to render a fair decision on the claim, including affording the Veteran a sufficient Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), and 38 C.F.R. § 3.103(c)(2) (2012), have been accomplished. 

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A.    §§ 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).  The Veteran's acquired psychiatric disorder, major depressive disorder, has not been diagnosed as psychosis.  See 38 C.F.R. § 3.384 (2012).

Service connection may not be granted for congenital or developmental defects, including personality disorders.  38 C.F.R. §§ 3.303(c) and 4.9 (2012).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  However, VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder. See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder on the basis that such is related to the way he was treated in service and including the process by which he was discharged from service, resulting in a discharge later deemed by the service department as inequitable and upgraded.  Specifically, he asserts that he was treated badly, including confinement and menial duties; and experienced racism and problems with authority.  

In a November 2006 statement and during his January 2008 Board hearing, the Veteran reported that he was "wrongly imprisoned" and was accused of a crime that he did not commit.  He reported that he went Absent Without Leave (AWOL) on a number of occasions.  He reported that he was locked in the stockade for many months and went to "court" on many occasions before a number of charges were dismissed for lack of prosecution.  He asserted that he was offered a Chapter 10 discharge, a bad conduct discharge, and was told that such would enable him to leave imprisonment within a matter of weeks; or he could wait a number of months to be assigned an attorney to continue disciplinary proceedings.  His undesirable discharge was subsequently upgraded, pursuant to the Veteran's appeal of such, and he asserts that he has been depressed since service.  

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of an acquired psychiatric disorder, or a personality disorder.

The records related to the Veteran's appeal of the character of his discharge indicate that the Army Discharge Review Board (ADRB) convened under the provisions of 10 U.S.C. § 1553 found, in an undated document, and following a June 1977 hearing, that the Veteran was discharged under the provisions of Chapter 10, in lieu of trial by court-martial for four instances of AWOL.  Review of the record revealed that the Veteran appeared before a special court-martial approximately four months before he was separated from service under Chapter 10, and that the charges before the special court-martial included an instance of AWOL for which he subsequently took a Chapter 10 discharge.  However, the ADRB found that a military judge dismissed the charges at the special court-martial because of the government's failure to prosecute.  The ADRB thus determined that the Veteran was improperly separated, as the only valid charge for which he was charged was one instance of AWOL, which was for 28 days and upgraded his discharge from other than honorable to under honorable conditions.  Information contained in the record and obtained by the RO from the National Personnel Records Center in 1978 indicates that the Veteran's application for an upgraded discharge was dated in October 1976 and date stamped in November 1976, and that the hearing date that upgraded the Veteran's discharge to under honorable conditions by the ADRB was June 16, 1977; a corrected DD 214 is of record reflective of the upgraded discharge to under honorable conditions.  See 38 C.F.R. § 3.12 (f) (2012); see also September 1978 RO letter to Veteran (in which the RO, in pertinent part, informed the Veteran that "[w]e now recognize that your service was satisfactory for all VA purposes."). 

VA treatment records dated in as early as July 1995 indicate that the Veteran reported suicidal thoughts and a depressed mood.  He was treated intermittently for drug and alcohol abuse prior to 1995.  He was diagnosed with depressive disorder in April 2003.  VA treatment records dated since July 1995 demonstrate intermittent mental health treatment.

The Veteran was afforded a VA examination in September 2010.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted an examination.  Based on these findings, in an opinion dated in November 2010, he diagnosed the Veteran with depressive disorder, as well as a personality disorder with paranoid and antisocial features.  He concluded that the Veteran's depressive disorder was less likely than not related to service.  He noted that the Veteran's self-report regarding the onset and course of his substance abuse was inconsistent, but that a total review of the records indicated that it began while he was in the service and was a meaningful factor for understanding his problems as a soldier.  The Board found, in its April 2012 remand, however, that it was unclear how the examiner reached his conclusion.  Service treatment records and personnel records contain no entries regarding substance abuse in service.  During the examination, the Veteran reported that he sold drugs during service.  However, he specifically denied abusing drugs during service, and later stated that he abused drugs and alcohol only after service, due to his mistreatment in service and the nature of his military discharge.  The examiner did not provide any basis for his inference that the Veteran abused drugs or alcohol during service.

In his November 2010 opinion, the examiner also noted that there was a reference to a severe personality problem on the part of the Veteran that was identified during service as a contributing factor to his difficulty with rules and authority.  The examiner himself diagnosed this problem as a personality disorder.  However, the Board, in the April 2012 remand, noted that the Veteran's records do not reference a personality disorder.  Service treatment records reflect no such finding, and a December 1973 mental status evaluation was normal.  Notably, the Army Discharge Review Board, which upgraded the character of the Veteran's discharge, noted that the Veteran's offenses during service were caused by severe personal problems, but did not mention a personality disorder.  Transcripts from the associated hearing show the Veteran reported going AWOL in service in order to help his pregnant girlfriend.  While the VA examiner diagnosed a personality disorder, he incorrectly stated that a personality problem was noted in service.  

The Board thus sought an addendum to the VA opinion, as to whether any current acquired psychiatric disorder was the result of any in-service aggravation of the Veteran's personality disorder due to superimposed disease or injury.  In an April 2012 response, the examiner opined that the Veteran's personality disorder either emerged or increased during service due to the significant stress and interpersonal conflict he experienced in connection with the discharge process.  The examiner then re-issued his opinion, outlined above.     

In March 2013, the Board requested an opinion from the VHA, noting that while the VA examiner opined that the Veteran's personality disorder increased in severity during service and while he also opined that the Veteran's personality disorder had been an ongoing contributing factor to his depression, it thus remained unclear to the Board if the Veteran's major depressive disorder is the result of disease or injury superimposed on his personality disorder during service due to the significant stress and interpersonal conflict he experienced in connection with the discharge process.

A VHA physician, chief of a VA Psychology Service, submitted an opinion in May 2013.  After a review of the claims file, the physician opined that it was unlikely that the Veteran's major depressive disorder is an indication of a disability superimposed upon the Veteran's personality disorder.  He reasoned that he found no evidence in the record supporting the conclusion that the Veteran has a personality disorder.  He noted that at the time of the Veteran's VA examination, there was no indication of behavioral or legal difficulties prior to service.  He reported that while the VA examiner diagnosed the Veteran with a personality disorder not otherwise specified, with antisocial and paranoid features, the evidence supporting the diagnosis is not entirely clear and is assumed to be associated with the Veteran's conflict with authority and rules when in the military and his report of being discriminated against when in the military.  He concluded that such information did not support a personality disorder diagnosis.

He also opined that it was at least as likely as not that the Veteran's major depressive disorder had its onset during service or was otherwise related to his service, considering the significant stress and interpersonal conflict he experienced in connection with the discharge process.  He reported that he could only assess the relationship between the Veteran's major depressive disorder and service as "as likely as not" related, as there was a large time gap between the time of discharge in 1972 and the time of his first documented treatment for depression in 1995, and there were other life events outside of the military which contributed to his depression and substance abuse, including the death of his son and other family members, as well as episodes of violence against him.  He noted that the evidence indicates that soon after discharge from service, the Veteran engaged in a lifestyle marked by intravenous drug use, cocaine use, and alcohol abuse, as his post-service treatment records indicate that he was in substance abuse treatment in the 1980's, 1991, 1995, and 2006.  He reported that he reviewed the Veteran's July 1995 VA treatment records in which the Veteran was recorded as complaining of depression, due to substance abuse, financial problems, and wishing that he was a better role model for his family.  He reported that he reviewed a July 2006 VA treatment note indicating that the Veteran reported that used substances as a way to cover his feelings of anger and stress related to the incident wherein he was wrongly charged and incarcerated during his military service.  He thus concluded that there was a proximal relationship between the Veteran's discharge from the military and his use of substances, and there was no evidence to suggest that he had a substance abuse problem prior to the military. 

The overall weight of the evidence, resolving all reasonable doubt in favor of the Veteran, supports a finding that his acquired psychiatric disorder, major depressive disorder, is related to service.  In this regard, the Board notes that the Veteran's lay statements as to his experiences during service, and his experiences surrounding his discharge from service, are not entirely corroborated by the records although the Board also notes that the conclusions of the ADRB regarding the circumstances of the Veteran's discharge are generally supportive of the Veteran's assertions.  Significantly, however, there is competent and credible medical evidence that relates the Veteran's current depressive disorder at least in part, not to any circumstance or severe personal problems occurring during any of the Veteran's unauthorized absences, but rather to the circumstances of his later deemed improper discharge.  To be clear, the Board does not need to consider whether the Veteran's instances of AWOL, fighting or problems with authority, are the proximate cause of his current psychiatric disability because there is probative evidence of record that the proximate cause of such disorder is the circumstance and actions associated with his discharge.  See, e.g., 38 C.F.R. §§ 3.12(d), (f), (g); 3.301 (2012).  

Further, in light of the favorable opinion on this basis, the Board need not further consider the Veteran's lay statements as to the relationship between his major depressive disorder and service, or his statements as to whether or not his major depressive disorder is an indication of a disability superimposed upon his personality disorder, if such a personality disorder indeed exists. 

The VHA physician in this case, considering his opinion and discussion of the pertinent evidence, stated that the Veteran's disability was as likely as not related to his service, considering the significant stress and interpersonal conflict he experienced in connection with the discharge process.  This opinion was based on a review of the claims file and history provided by the Veteran in statements made during the appeal.  Absent credible evidence to the contrary, the Board is not in a position to further question the opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It appears that the November 2010 and April 2012 VA opinions were rendered considering an inaccurate factual basis, as to the Veteran's purported in-service drug use and in-service personality disorder.  Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate).  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Significantly, there is evidence of a medical nexus between the Veteran's disability and service.  As such, the claim of entitlement to service connection for an acquired psychiatric disorder, major depressive disorder, is granted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 50 (1990).   


ORDER

Service connection for an acquired psychiatric disorder, major depressive disorder, is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


